DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendments
The amendments filed 12/22/2021 have been entered. Accordingly claims 1-4, 6-16 and 18-20 remain pending.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 

Claim 1-3, 6-12, 16 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hilbey et al (FR 2787556 A1) and Schaeferstv (NPL).

	Regarding claim 1, Hilbey et al teaches (Fig-1) a cooking hob with illumination equipment, the cooking hob comprising:
at least one transparent or semi-transparent top panel (pg. 2, para. 6, fig. 1) arranged at a top side of the cooking hob,
a plurality of cooking zone (3-6) and 
a plurality of respective control elements (7-10) for controlling the cooking zone, 
at least one transparent or semi-transparent thin layer (between 21 and 23), 
a plurality of symbols (11-14) or images printed on, applied on, impressed in and/or embossed in said layer, each of the plurality of symbols or images corresponding with a said cooking zone, a said control element, and an operation state of the cooking hob (fig. 1), 
a plurality of light source elements (25) arranged below the top panel and the layer (fig. 2), and 

	Hibley is silent regarding a first on-off switch for turning on and off on demand by a user at least one of the plurality of light source elements, but not the cooking hob, in order to illuminate at least one of the plurality of symbols or images, and
a user actuated second on-off switch for turning on and off the entire cooking hob or a part of the cooking hob, such that, when the second on-off switch turns on the part of the cooking hob, only those cooking zones within said part of the cooking hob that is turned on by the second on-off switch are operable, the second on-off switch being a separate switch from the first on-off switch, 
wherein:
only those light source elements within said part of the cooking hob that is turned on by the second on-off switch can be turned on by the first on-off switch. 
However Schaeferstv in view of the best understanding of the relation of the first and second on-off switch functions together as exampled in all possible use combinations below: 
wherein if the first on-off switch is on and the second on-off switch is off the corresponding relation of light source elements are off, and the cooking hob is off
wherein if the first on-off switch is on and the second on-off switch is on the corresponding relation of light source elements are on and the cooking hob is on,

wherein if the first on-off switch is off and the second on-off switch is off the corresponding relation of light source elements are off and the cooking hob is off,
provides for a user switched Shabbos mode of an appliance that provides the above first switch (Shabbos mode as user selected) function and second switch (range controls as user selected) function use combinations wherein the cooking hob maintains function use while the first switch merely controls visibility of cooking hobs indicator (corresponding relation of light source elements) feedback “In a range or oven all lights and displays are disabled and also give you the ability to adjust temperature without feedback to the consumer” (time 0:14 - 0:22).
The advantage of providing a switch that removes visibility of indicators in relation to cooking hobs function use switches, is to provide a Shabbos mode of operation in line with customs of some Orthodox Jews (“a mode within an appliance which allows the appliance to be used by Shabbat observant Jews, on the Shabbat or other Jewish holidays” (time 0:01-0:07)).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Hilbey with Schaeferstv, by adding to the cooking hob of Hilbey, the light source limiting switch system of Schaefersty, to provide a Shabbos mode of operation in line with customs of some Orthodox Jews.

Regarding claim 2, Hilbey et al, discloses the cooking hob according to claim 1, Hilbey further discloses wherein at least one of the plurality of symbols or images is elongated (it is unclear what function the elongated symbols provides the cook top, see MPEP 2111.05. Symbols 11-14 have length that appears elongated between a front and back of range top 1 while symbols 3-6 have length that appears elongated in forming a circular perimeter, see figure 1) and extends along the bottom side of the top panel (see figure 2, 25 below 22), wherein said elongated symbol connects the control element to the corresponding cooking zone (see figure 1, controls 7-10 connected to heating components 3-6 through symbols 11-14).

Regarding claim 3, Hilbey et al, discloses the cooking hob according to claim 1, Hilbey further discloses wherein the transparent or semi-transparent layer is applied on a bottom side of the top panel (light shines through transparency “a light bar placed under a glass or glass-ceramic plate”, pg. 2, para. 6, fig. 1).

Regarding claim 6, Hilbey et al, discloses the cooking hob according to claim 1, Hilbey further discloses (Fig-1-3) wherein the cooking hob includes at least one light path (L#, see figure 3 or similarly symbols 11-14 as “indicator lights”, see figure 1) extending between the control element (shown as component 7, figures 1/3) and the related cooking zone (shown as 3, figure 1/3).

Regarding claim 7, Hilbey et al, discloses the cooking hob according to claim 6, Hilbey further discloses wherein the light path is illuminated when the cooking zone is activated by the control element (“light indicator” pg. 2, para. 6, pg. 3, para. 4).

Regarding claim 8, Hilbey et al, discloses the cooking hob according to claim 6, Hilbey further discloses wherein the illumination intensity of the light path is variable and correlates with the power of the cooking zone (intensity of light source 25 variable to indicate power level, pg. 5-6, para. 5-2).

Regarding claim 9, Hilbey et al, discloses the cooking hob according to claim 6, Hilbey further discloses (Fig-2) wherein the light path includes at least one light guide (24 or any portion of light path of 25 to/through 23). 

Regarding claim 10, Hilbey et al, discloses the cooking hob according to claim 9, Hilbey further discloses (Fig-2) wherein the light path is illuminated by luminous sources (25) arranged below the light path and/or along the light guide (25 along 24, below 23, see figure 2). 

Regarding claim 11, Hilbey et al, discloses the cooking hob according to claim 6, Hilbey further discloses wherein the light path includes an elongated prism (24) made of one or more transparent materials (transparency nature of prism).

Regarding claim 12, Hilbey et al, discloses the cooking hob according to claim 9, Hilbey further discloses wherein the light path and/or the light guide include coated surfaces in order to improve internal light reflections. (“frosted” and “rendered” surfaces of 20 to reflect light internal to 20, pg. 4, para. 8).

Regarding claim 16, Hilbey et al, discloses the cooking hob according to claim 1, Hilbey as modified by Schaefersty further teaches wherein at least one of the plurality of symbols of images is visible in response to the first on-off switch being activated, and at least one of the plurality of symbols or images remains invisible when the first on-off switch is deactivated (“In a range or oven all lights and displays are disabled and also give you the ability to adjust temperature without feedback to the consumer” (Schaefersty time 0:14 - 0:22)). 

Regarding claim 20, Hilbey et al teaches (Fig-1) a cooking hob with illumination equipment wherein:
 the cooking hob includes at least one transparent or semi-transparent top panel (pg. 2, para. 6, fig. 1) arranged at a top side of said cooking hob,
a plurality of cooking zones (3-6) and a plurality of respective control elements (7-10) for controlling said cooking zones,
at least one transparent or semi-transparent thin layer (between 21 and 23), 
a plurality of symbols or images (11-14) printed on, applied on, impressed in and/or embossed in said layer, each of the plurality of symbols or images corresponding 
a plurality of light source elements (25) arranged below the top panel and the layer (fig. 2), 
Hilbey is silent regarding a first on-off switch for turning on and off on demand by a user at least one of the plurality of light source elements, but not the cooking hob, in order to illuminate at least one of the plurality of symbols or images, and 
a user actuated second on-off switch for turning on and off only a part of said cooking hob, such that only those cooking zones within said part of the cooking hob that is turned on by second on-off switch are operable, the second on-off switch being a separate switch from the first on-off switch,
wherein:
each of the plurality of light source elements corresponds with one or more of the plurality of symbols or images, and
only those light source elements within said part of the cooking hob that is turned on by the second on-off switch can be turned on by the first on-off switch.
However Schaeferstv in view of the best understanding of the relation of the first and second on-off switch functions together as exampled in a use combinations below: 
wherein if the first on-off switch is on and the second on-off switch is off the corresponding relation of light source elements are off, and the cooking hob is off

wherein if the first on-off switch is off and the second on-off switch is on the corresponding relation of light source elements are off and the cooking hob is on,
wherein if the first on-off switch is off and the second on-off switch is off the corresponding relation of light source elements are off and the cooking hob is off,
provides for a user switched Shabbos mode of an appliance that provides the above first switch (user selected Shabbos mode) function and second switch (range controls under user control) function use combinations wherein the cooking hob maintains function while the first switch merely controls visibility of cooking hobs indicator (corresponding relation of light source elements) feedback “In a range or oven all lights and displays are disabled and also give you the ability to adjust temperature without feedback to the consumer” (time 0:14 - 0:22).
The advantage of providing a switch that removes visibility of indicators in relation to cooking hobs switch use, is to provide a Shabbos mode of operation in line with customs of some Orthodox Jews (“a mode within an appliance which allows the appliance to be used by Shabbat observant Jews, on the Shabbat or other Jewish holidays” (time 0:01-0:07)).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Hibley with Schaeferstv, by adding to the .

Claims 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hilbey et al, and Schaeferstv and in further view of Bertazzonni (EP 0341220 A1).

Regarding claim 13, Hilbey et al discloses the cooking hob according to claim 1, Hilbey et al does not particularly teach that the cooking hob is a gas cooking hob including at least one gas burner.  
However Bertazzonni teaches a cooking hob having cooking zones and respective controllers which are connected by visual markers, the cooking hob being a gas cooking hob (abstract, fig. 1).  
The advantage of providing a gas cooking hob, is to provide a portable heat source and or provide for the most accurate and rapid response power level setting of burners (abstract*).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Hilbey with Bertazzonni, by replacing the electric heat source of Hilbey with the gas heat source of Bertazzonni, to provide a portable heat source and or provide for the most accurate and rapid response power level setting of burners.

Regarding claim 14, Hilbey in view of Bertazzonni discloses the cooking hob according to claim 13, Hilbey as modified by the gas cooking hob system of Bertazzonni further discloses wherein the cooking hob includes at least one spark plug inhibition device, which inhibits any spark plug operation, when the cooking hob is deactivated (Bertazzonni et al (col. 1, lines 33-42) for the purpose of protecting a user from dangers of gas leaks and fires when the cooking hob cooking zones are deactivated).

Regarding claim 15, Hilbey in view of Bertazzonni, discloses the cooking hob according to claim 13, Hilbey as modified by the gas cooking hob system of Bertazzonni further discloses wherein the cooking hob includes at least one gas flow inhibition device, which inhibits any gas flow to the burner, when the cooking hob is deactivated (Bertazzonni et al (col. 1, lines 33-42) for the purpose of protecting a user from dangers of gas leaks and fires when the cooking hob cooking zones are deactivated).

Claims 4 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hilbey in view of Schaeferstv and in further view of Yokono (JP 2009245753A).

Regarding claim 4, Hilbey et al, discloses the cooking hob according to claim 1, Hilbey is silent regarding characterized in that wherein the layer is made of a thin paint coating.
However Yokono teaches characterized in that wherein the layer (24/26) is made of a thin paint coating (letters and patterns are printed onto sheet [0026] in a coating 
The advantage of characterized in that wherein the layer is made of a thin paint coating, is to provide a surface that light is variably passed through lettering/symbols for the users visible recognition of state of device [0026]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Hilbey with Yokono, by adding to the simple status indicative cooktop of Hilbey the painted lettering/symbol status indicative system of Yokono, to provide a surface that light is variably passed through lettering/symbols for the users visible recognition of state of device.

Regarding claim 18, Hilbey et al, discloses the cooking hob according to claim 1, Hilbey is silent regarding wherein the transparent or semi-transparent layer is applied on a top side of the top panel.
However Yokono teaches wherein the transparent or semi-transparent layer (20) is applied on a top side of the top panel (printed layers on top surface of panel [0025]).
The advantage of wherein the transparent or semi-transparent layer is applied on a top side of the top panel, is to provide a surface that light is variably passed through lettering/symbols for the user’s visible recognition of state of device and button placement at top surface [0025-0026].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Hilbey with Yokono, by adding to the indicative .

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hilbey in view of Schaeferstv and in further view of Philipp (US 2009/0115431).

Regarding claim 19, Hilbey et al, discloses the cooking hob according to claim 1, Hilbey is silent regarding wherein the at least one first on-off switch is at least one of a button, a touch panel, a sensor for a vocal command, and a sensor for an RF signal.
However Philipp teaches wherein the at least one first on-off switch is at least one of a button, a touch panel, a sensor for a vocal command, and a sensor for an RF signal (touch panel- “a capacitive touch panel to control the brightness of display [0022], the lowest setting may be off “the minimum value may correspond to an off condition of the domestic appliance” [0005])
The advantage of wherein the at least one first on-off switch is at least one of a button, a touch panel, a sensor for a vocal command, and a sensor for an RF signal is to provide the user multiple adjustments of parameters in a single location “In a preferred embodiment of the invention, the parameter to be controlled may be chosen from a pre-determined list of parameters so that a user may advantageously adjust different parameters on an electrical appliance or apparatus.” [0041].
. 

Response to Arguments

Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive.

Applicant firstly argues (page 1):
“Regarding independent claims 1 and 20, the prior art references do not teach or render obvious that ‘only those light source elements within said part of the cooking hob that is turned on by the second on-off switch can be turned on by the first on-off switch.’ The action acknowledges that Hibley does not teach this feature, and thus relies on Schaeferstv. Particularly, the action notes that Schaeferstv describes that with a Sabbath mode, ‘[i]n a range or oven all lights and displays are disabled’ and that the mode ‘give[s] you the ability to adjust temperature without feedback to the consumer.’ But as expressly noted in Schaeferstv, the Sabbath mode option controls all lights and displays. That is the, the control is indiscriminate and unrelated to which parts of the cooking hob are turned on by the second switch, as claimed. In other words, the application of the first switch in the alleged combination is not limited to elements controlled by 
However Examiner respectfully disagrees because the first switch is disclosed as (lines 12-14):
“a first on-off switch for turning on and off on demand by a user at least one of the plurality of light source elements, but not the cooking hob, in order to illuminate at least one of the plurality of symbols or images”.
Which appears to be merely a light switch to the indicators of a hob function. While the second switch is disclosed as (lines 15-19): 
“a user-actuated second on-off switch for turning on and off the entire cooking hob or a part of the cooking hob, such that, when the second on-off switch turns on the part of the cooking hob, only those cooking zones within said part of the cooking hob that is turned on by the second on-off switch are operable”.
Which appears to be merely a hob function (heating, fan etc) control that would only activate the indicator light of the hob if the first switch (like a light switch) was in a position of enabling such, as further disclosed (lines 24-25):
“only those light source elements within said part of the cooking hob that is turned on by the second on-off switch can be turned on by the first on-off switch.”.
Because the Sabbath mode of Schaefersty (first switch/light switch) is user controlled it is possible to change its state during operation of the stove (second switch/hob function  control), the Sabbath modes operation is therefore functionally a light switch under 
Examiner has previously requested (interview 08/14/2020) a flow diagram to clarify the functional relation between first and second switches in regards to hobs cooking operations and lighting operations. It is again requested as it is unclear specifically what the Applicant is arguing over the above prior art Schaefersty in modifying Hilbey as applied to claim 1 of the present application. 


Applicant Secondly argues (page 2):
“The remaining claims depend from claim 1 and are therefore allowable for at least the same reasons. Further regarding claim 16, it is noted that Sabbath mode of Schaeferstv relates only to enabling and disabling operation of certain powered elements (e.g., lights and displays). This does not mean that selection of the mode necessarily turns on or off any displays. Rather, it means that when, under a different operational mode, a light would be turned on, it is left off in the Sabbath mode. For example, a display may already be turned off when the Sabbath mode is turned on. Or a display may not be activated when Sabbath mode is turned off (e.g., if the display requires a subsequent action such as turning on a burner). In each case, actuating the Sabbath mode has no effect on the display. In contrast, claim 16 recites that operation of the switch actually makes visible the associated symbols or images (in other words, turns them on/off). Accordingly, if one of ordinary skill were to incorporate the Sabbath mode 
However Examiner respectfully disagrees as the Sabbath mode function is user selected, therefore a user could initiate Sabbath mode during operation of the stove (necessarily obvious, as cooking often passes into Shabbat start time), thereby turning off display or any lights that had been activated by the stove operational state switches or as a simple light switch of the stove. 

Applicant Thirdly argues (page 2): 
“Finally regarding Schaeferstv, the action alleges that the reference video is prior art due to an associated 2011 date on the Youtube webpage. However, as noted in the Notice of References Cited, the examiner was not aware of the video until November 2, 2021. And nothing cited by the examiner actually verifies the existence of the video in its current form on the alleged 2011 date (or any other date in which it would properly be considered prior art). For example, the video might have been modified in the intervening 10 years compared to the content that originally appeared in 2011. Unless the 2011 publication date of Schaeferstv can be properly verified in relation to the video as observed by the Examiner in 2021, the reference cannot be considered prior art.


”Available video settings
Title	The title of your video. This field is required.
Description	
Info that shows below your video. For video attributions, use the following format:

[Channel Name]|[Video Title]|[Video ID]

Thumbnail	The image viewers will see before clicking your video.
Playlist	Add your video to one of your existing playlists, or create a playlist.
Audience	To comply with the Children’s Online Privacy Protection Act (COPPA), you’re required to tell us whether your videos are made for kids.
Age restriction	Age-restrict videos that may not be appropriate for all audiences.
At the bottom of the Details page, select SHOW MORE to choose your advanced settings.

Paid promotion	Let viewers and YouTube know that your video has a paid promotion.
Automatic chapters	
You can add video chapter titles and timestamps to your videos to make them easier to watch. You can create your own video chapters or use the automatically generated chapters by checking the 'Allow automatic chapters (when available and eligible)' checkbox.

Any video chapters entered will override auto generated video chapters.

Tags	
Add descriptive keywords to help correct search mistakes.

Tags can be useful if the content of your video is commonly misspelled. Otherwise, tags play a minimal role in your video's discovery.

Language and caption certification	Choose the original video language and caption certification.
Recording date and location	Enter the date the video was recorded and the location where your video was filmed.
License and distribution	Select if your video can be embedded on a different website. Indicate if you’d like to send notifications to your subscribers for your new video.

Category	Select the category of your video, such as education or comedy.
Comments and ratings	Choose whether viewers can leave comments on the video. Choose whether viewers can see how many likes are on your video.
Visibility	Choose the privacy settings of your video to control where your video can appear and who can watch it.
Subtitles and captions	Add subtitles and captions to your video to reach a broader audience. 
End screen	Add visual elements to the end of your video. Your video must be 25 seconds or longer to add an end screen. 
Cards	Add interactive content to your video.”

Therefore the video footage and accompanied by synced to presenters mouth audio disclosing the Sabbath mode must be original to the posted date of Nov 2, 2011. While it is possible the video has been trimmed in length, the prior art features cited would remain unchanged to presented idea of a user being able to selectively turn off indicating features of an appliance in the observance of Shabbat.
	Therefore the rejection is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113.  The examiner can normally be reached on 11:00 am - 8:00 pm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abraham Ibrahime can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Spencer H. Kirkwood/Examiner, Art Unit 3761      

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761